Case 2:18-cv-11109-.]CZ-KWR Document 1-4 Filed 11/16/18 Page 1 of 2

P 961-080889-01

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

NICOLE ARCENEAUX and * CIVIL ACTION NO.:
JERRAL ROME *
* JUDGE:
versus *
* SECTION:
TOBY A. THORTON, BLACKHAWK *
SPECIALTY TOOLS, LLC, and * MAGISTRATE:
LIBERTY MUTUAL INSURANCE *
COMPANY * DIVISION:

#*********$*****************************$**********

CER'I`IFICATE OF COMPLIANCE

NOW INTO COURT, through undersigned oounsel, come Blackhawk Specialty Tools,

LLC and Liberty Mutual Fire Insurance Company, the removing parties, Which in accordance

With 28 U.S.C. §l447(b) submit the following:

1. The parties remaining in this lawsuit are:

a.

b.

C.

d.

C.

Nicole Arceneaux, a plaintiff;

Jerral Rome, a plaintiff;

Toby A. Thorton, a defendant;
Blackhawk Specialty Tools, LLC; and

Liberty Mutual Fire lusurance Company.

2. The pleadings filed in State Court and attached to this CertiHcate of Compliance are:

B..

The Petition For Damages And Jury Demand filed on behalf of Nicole Arceneaux

and Jen'al Rome;

b.

Return of service showing service of Petition For Damages And Jury Demand on

Liberty Mutual Insurance Cornpany.

Case 2:18-cv-11109-.]CZ-KWR Document 1-4 Filed 11/16/18 Page 2 of 2

Respectfully Submitted,

LAW OFFICES OF ROBERT E. BIRTEL

BY: S:/ KEVIN T. PHAYER

KEVIN T. PHAYER (#18383)

Attomey for Defendants,

Blackhawk Specialty Tools, LLC and Liberty
Mutual Fire Insurance Company

3 850 N. Causeway Blvd., Suite 220

Metairie, LA 70002

Tel: (504) 837-7050

Fax: (504) 837-0249
Kevin.Phayer@LibertyMutual.com

CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of November, 2018, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system which will send a notice of

electronic iiling upon counsel for all parties.

BY:

LAW OFFICES OF ROBERT E. BIRTEL

s:/ KEV]N T. PHAYER

KEVIN T. PHAYER (#18383)

Attomey for Defendants,

Blackhawk Specialty Tools, LLC and Liberty
Mutual Fire Insurance Company

3850 N. Causeway Blvd., Suite 220

Metairie, LA 70002

Tel: (504) 837-7050

Fax: (504) 837-0249
Kevin.Phayer@LibertyMutual.com

